ON REHEARING.
This case was heard in Department and the Department opinion will be found in 132 Wash. 5, 231 P. 14.
After the filing of that opinion, a petition for rehearing EnBanc was granted, and prior to such rehearing being had, the parties, through their respective attorneys, filed in this court the following stipulation:
"WHEREAS, The said appellant and the said J.J. Brenner Oyster Company have composed their differences and settled said cause out of court,
"NOW, THEREFORE, It is hereby stipulated that said appeal be dismissed, and the court enter its order directing the dismissal thereof, and that the remittitur be sent down directing the dismissal with prejudice of the suit in the lower court, judgment without costs to either party in this court or the lower court, all of which the parties hereto respectfully request this Honorable Court so to do.
"Dated at Olympia, Washington, this 25th of March, 1925."
The facts disclosed by the stipulation render it unnecessary that the case should be again heard and there is no reason for further inquiry into the matters discussed in the Departmental opinion.
Therefore, in accordance with the terms of the stipulation the appeal is dismissed, with directions to the trial court to dismiss the action with prejudice, without costs to either party, either in this court or in the lower court.
 *Page 257